Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are distinguishable over the prior art of record. The prior art does not show or reasonably suggest, in combination with the other claimed subject matter, at least controlling a work machine actuator (WMA)  based on a control parameter value corresponding to a current control zone; detecting initiation of a parameter value modification operation; detecting modification of the control parameter value from a first value to a second value; controlling the WMA based on the second value for the control parameter; modifying a representation (i.e., map) to include a finished control zone corresponding to a portion of the current control zone that was already operated on by the mobile work machine and that corresponds to the first value of the control parameter, and an unfinished current control zone corresponding to a portion of the current control zone that has not been processed by the mobile work machine and that corresponds to the second value of the control parameter.
JP2019088204 discloses obtaining a representation (map) of a portion of a worksite divided into control zones, each control zone corresponding to a control parameter value for a control parameter of a work machine actuator (WMA) on the mobile work machine (Fig. 12; work condition for cultivating each zone represented by patterns- 651, 653, 651; blank boxes represent zones not operated upon);  identifying a position of the mobile work machine in a current control zone on the worksite (Fig. 12:657); controlling the WMA based on the control parameter value corresponding to the current control zone (cultivator controlled based on soil condition (Fig. 1; discussion of Fig. 14A operator controls machine accordingly- increase vehicle speed, increase rotor speed, increase pressure on apron, etc.); detecting initiation of a parameter value modification operation (Fig. 16:680A- operator may modify control parameter for a zone); detecting modification of the control parameter value from a first value to a second value (Fig. 16B); controlling the WMA based on the second value for the control parameter (Fig. 16B); and modifying the representation to include a finished control zone corresponding to a portion of the current control zone that was already operated on by the mobile work machine and that corresponds to the first value of the control parameter.  JP2019088204 does not explicitly disclose or reasonably suggest modifying the representation (map) showing an unfinished current control zone corresponding to a portion of the current control zone that has not been processed by the mobile work machine and that corresponds to the second value of the control parameter.
Lange et al. (US2012/0237083) (cited in the IDS filed 8/16/21 and referred to in the accompanying EPO report) appears to be primarily directed to a record keeping and sharing system in which subscribers (i.e., farmers) can share and access information such as field conditions [0157] and lists various information which may be contained in the records [0087].  There does not appear to be any disclosure directed to control parameters used to a control a work machine actuator (WMA) or detecting initiation of a parameter value modification operation; detecting modification of the control parameter value from a first value to a second value; controlling the WMA based on the second value for the control parameter; modifying representation (i.e., map) to include a finished control zone corresponding to a portion of the current control zone that was already operated on by the mobile work machine and that corresponds to the first value of the control parameter, and an unfinished current control zone corresponding to a portion of the current control zone that has not been processed by the mobile work machine and that corresponds to the second value of the control parameter as essentially set forth in claims 1, 11 and 19.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661